DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/576,286 filed on 09/19/2019. Claims 1-20 have been examined. 

Claim Objections
Claim 11 is objected to because of the following informalities: 
The term “the one or more proximity sensor” appears to be a typographical error and should be rewritten as “the one or more proximity sensors.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites: "The lift device of Claim 4, wherein the controller is configured to operate the alert system to provide at least one of the visual alert and the aural alert in response to determining that the obstacle is present in at least one of the stop zone and the warning zone."
This language is rejected as vague and indefinite for at least the following reasons:
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“operate the alert system to provide at least one of the visual alert and the aural alert in response to determining that the obstacle is present in at least one of the stop zone and the warning zone”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The lift device of Claim 4, wherein the controller is configured to operate the alert system [intended to provide at least one of the visual alert and the aural alert in response to determining that the obstacle is present in at least one of the stop zone and the warning zone]."
Claim 8 is further rejected as depending on this claim.

Claim 8 recites: "The lift device of Claim 7, wherein the controller is configured to operate the alert system to provide at least one of an aural alert and a visual alert at a front end of the lift device in response to detecting the obstacle is present in a warning zone in front of the lift device and operate the alert system to provide at least one of an aural alert and a visual alert at a rear end of the lift device in response to detecting the obstacle is present in a warning zone rearwards of the lift device."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The lift device of Claim 7, wherein the controller is configured to operate the alert system [intended to provide at least one of an aural alert and a visual alert at a front end of the lift device in response to detecting the obstacle is present in a warning zone in front of the lift device and operate the alert system [intended to provide at least one of an aural alert and a visual alert at a rear end of the lift device in response to detecting the obstacle is present in a warning zone rearwards of the lift device]]."

Claim 10 recites: "A method for providing an alert for a lift device and restricting operation of the lift device, the method comprising:
receiving object detection data from one or more proximity sensors;
determining a plurality of sensor limit values based on machine function information of the lift device;
determining if an obstacle is present in a stop zone or a warning zone using the received object detection data;
restricting one or more operations of a lift assembly of the lift device and the lift device in response to determining that the obstacle is present in the stop zone; and
operating an alert system to provide at least one of a visual and an aural alert in response to determining that the obstacle is present in the warning zone."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for providing an alert for a lift device and restricting operation of the lift device, the method comprising:
receiving object detection data from one or more proximity sensors;
determining a plurality of sensor limit values based on machine function information of the lift device;
determining if an obstacle is present in a stop zone or a warning zone using the received object detection data;
restricting one or more operations of a lift assembly of the lift device and the lift device in response to determining that the obstacle is present in the stop zone; and
operating an alert system [intended to provide at least one of a visual and an aural alert in response to determining that the obstacle is present in the warning zone]."
Claims 11-13 are further rejected as depending on this claim.

Claim 14 recites: "An obstacle detection system for a lift device, the obstacle detection system comprising:
a first plurality of proximity sensors coupled to a platform of the lift device and oriented at least partially in a downwards direction;
a second plurality of proximity sensors coupled to the platform, wherein one or more of the second plurality of proximity sensors are oriented along a longitudinal axis of the platform or in a direction at least partially upwards; and
a controller operably coupled with an alert system, wherein the controller is configured to:
receive obstacle detection data from the first plurality of proximity sensors and the second plurality of proximity sensors;
determine a position of an obstacle relative to the lift device;
determine if the obstacle is within a warning zone or a stop zone;
operate the alert system to provide at least one of a visual alert and an aural alert in response to determining that the obstacle is within the warning zone; and
restrict one or more operations of the lift device in response to determining that the obstacle is within the stop zone."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An obstacle detection system for a lift device, the obstacle detection system comprising:
a first plurality of proximity sensors coupled to a platform of the lift device and oriented at least partially in a downwards direction;
a second plurality of proximity sensors coupled to the platform, wherein one or more of the second plurality of proximity sensors are oriented along a longitudinal axis of the platform or in a direction at least partially upwards; and
a controller operably coupled with an alert system, wherein the controller is configured to:
receive obstacle detection data from the first plurality of proximity sensors and the second plurality of proximity sensors;
determine a position of an obstacle relative to the lift device;
determine if the obstacle is within a warning zone or a stop zone;
operate the alert system [intended to provide at least one of a visual alert and an aural alert in response to determining that the obstacle is within the warning zone]; and
restrict one or more operations of the lift device in response to determining that the obstacle is within the stop zone."
Claims 15-20 are further rejected as depending on this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callaghan (US 2005/0187712 A1).

Regarding claim 1, Callaghan discloses a lift device (see e.g. at least Abstract, Fig. 1, and related text), comprising:
a chassis (base 9, see e.g. at least Fig. 1, and related text);
a plurality of tractive elements rotatably coupled to the chassis and configured to support the chassis (e.g. at least wheels 13, see e.g. at least Fig. 1, and related text);
a platform disposed above the chassis (e.g. at least basket 7, see e.g. at least Fig. 1, and related text), the platform including a deck extending in a substantially horizontal plane and defining a top surface configured to support an operator (e.g. floor of the basket 7, see e.g. at least ¶ 25, Fig. 1, and related text);
a lift assembly coupling the platform to the chassis and configured to selectably move the platform between a lowered position and a raised position above the lowered position (e.g. at least scissor stack 15, see e.g. at least ¶ 25, Fig. 1, and related text);
a first plurality of proximity sensors coupled to the platform (e.g. at least sensors 19, 25, 30, 40, 50, ¶ 26, 52, Fig. 1, 7-8, 10, and related text), wherein the first plurality of proximity sensors are configured to detect a distance of an obstacle relative to a portion of the platform and provide obstacle detection data (id.); and
a controller (e.g. at least logic controller 200, see e.g. at least ¶ 26, 52, 58-59, Fig. 1, 7-8, 10, and related text) operably coupled with an alert system (e.g. at least collision avoidance system 20, id.) and configured to receive the obstacle detection data from the first plurality of proximity sensors (id.), wherein the controller is configured to provide an alert indication to the alert system in response to determining that the obstacle is within a minimum allowable distance from the lift device (id., reciting: " ... If those sensors are activated, forward motion is disabled at a block 555, and again LED's and buzzers are activated at block 610 and the user is able to take corrective action at block 620."), wherein the controller is configured to (a) select a subset of the first plurality of proximity sensors to analyze based on an active function of the lift device (id., reciting: “If the collision avoidance key switch is "on", the system receives a hand move command at a block 536. At a decision block 540, the "up" sensors above the lift are checked.”) and (b) determine whether the obstacle is within the minimum allowable distance from the lift device based on the obstacle detection data from the subset of the first plurality of proximity sensors (id., reciting: “If the sensors sense a proximate object, upward motion of the lift is disabled at a block 545 and the system jumps to a block 610 where flashing LED's and a buzzer indicate a proximate object.”).

Regarding claim 2, Callaghan discloses a second plurality of proximity sensors coupled to the platform and oriented in a downwards direction (e.g. at least sensors 19, 25, 30, 40, 50, ¶ 26, 43-46, 52, 59, Fig. 1-3B, 5, 7-8, 10, and related text), wherein the second plurality of proximity sensors are configured to detect relative location of an obstacle (id.); 
wherein one or more of the first plurality of proximity sensors are oriented along a longitudinal axis of the platform or in a direction at least partially upwards (see e.g. at least ¶ 43-46, 59, Fig. 2A-3B, 5, and related text).

Regarding claim 4, Callaghan discloses that the controller is configured to define a stop zone and a warning zone based on the obstacle detection data received from the first plurality of proximity sensors (see e.g. at least ¶ 26, 46, 63, Fig. 10, and related text).

Regarding claim 5, Callaghan discloses that the controller is configured to restrict an operation of the lift device in response to determining that the obstacle is present in the stop zone and the warning zone (see e.g. at least ¶ 26, 46, 63, Fig. 10, and related text).

Regarding claim 6, Callaghan discloses that the controller is configured to:
restrict a forwards driving operation of the lift device in response to determining that the obstacle is present in a stop zone in front of the lift device (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text);
restrict a rearwards driving operation of the lift device in response to determining that the obstacle is present in a stop zone rearwards of the lift device (id.); and
restrict an extension operation of the lift assembly in response to determining that the obstacle is present within or at a predetermined distance above the platform (id., see also e.g. at least ¶ 27, 34-37, 44, 58, Fig. 2A-3B, 10, and related text).

Regarding claim 7, Callaghan discloses that the controller is configured to operate the alert system [intended to provide at least one of the visual alert and the aural alert in response to determining that the obstacle is present in at least one of the stop zone and the warning zone] (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text).

Regarding claim 8, Callaghan discloses that the controller is configured to operate the alert system [intended to provide at least one of an aural alert and a visual alert at a front end of the lift device in response to detecting the obstacle is present in a warning zone in front of the lift device and operate the alert system [intended to provide at least one of an aural alert and a visual alert at a rear end of the lift device in response to detecting the obstacle is present in a warning zone rearwards of the lift device]] (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text).

Regarding claim 10, Callaghan discloses a method for providing an alert for a lift device and restricting operation of the lift device (see e.g. at least Abstract, Fig. 10, and related text), the method comprising:
receiving object detection data from one or more proximity sensors (e.g. at least sensors 19, 25, 30, 40, 50, ¶ 26, 52, Fig. 1, 7-8, 10, and related text);
determining a plurality of sensor limit values based on machine function information of the lift device (see e.g. at least ¶ 66, reciting, “in this exemplary embodiment, with the light curtain emitter 481 mounted on the top rail 8 and the light curtain receiver 483 on the base 9, the distance between the light curtain emitter 481 and the light curtain receiver 483 and/or alignment may vary as the lift 5 is raised and lowered. Thus, suitable compensating circuitry may be built into the logic controller 200 to compensate for varying intensities of light input or alignment into the light curtain receiver 483, as the lift device 5 is elevated or lowered.");
determining if an obstacle is present in a stop zone or a warning zone using the received object detection data (see e.g. at least ¶ 26, 46, 63, Fig. 10, and related text);
restricting one or more operations of a lift assembly of the lift device and the lift device in response to determining that the obstacle is present in the stop zone (id.); and
operating an alert system [intended to provide at least one of a visual and an aural alert in response to determining that the obstacle is present in the warning zone] (id.).

Regarding claim 12, Callaghan discloses that determining the plurality of sensor limit values comprises determining a first and second sensor limit value that define the stop zone and the warning zone for a corresponding one of the proximity sensors, and a first and second sensor limit value that define the stop zone for the corresponding one of the proximity sensors (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text).

Regarding claim 13, Callaghan discloses that the stop zone is an area below a platform of the lift device, and the warning zone is areas adjacent the stop zone (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text).

Regarding claim 14, Callaghan discloses an obstacle detection system for a lift device (see e.g. at least Abstract, Fig. 1, and related text), the obstacle detection system comprising:
a first plurality of proximity sensors coupled to a platform of the lift device and oriented at least partially in a downwards direction (e.g. at least proximity detectors 150, see e.g. at least ¶ 43-46, 59, Fig. 2A-3B, 5, and related text, reciting: “Similarly corner modules 101, with three optical proximity detectors 150, are mounted at the lower corners 16 on the back end 3 of the basket 7 with the optical detection regions 152 facing rear from the back end 3, downward, and laterally toward the side (toward the viewer in this view)”);
a second plurality of proximity sensors coupled to the platform, wherein one or more of the second plurality of proximity sensors are oriented along a longitudinal axis of the platform or in a direction at least partially upwards (e.g. at least proximity detectors 150, id., reciting: “In this side view in FIG. 5, the corner module 101 at the upper corner 6 of the front end 1 has three optical proximity detectors 150 with optical detection regions looking forward, to the side, and upward.”); and
a controller (e.g. at least logic controller 200, see e.g. at least ¶ 26, 52, 58-59, Fig. 1, 7-8, 10, and related text) operably coupled with an alert system (e.g. at least collision avoidance system 20, id.), wherein the controller is configured to:
receive obstacle detection data from the first plurality of proximity sensors and the second plurality of proximity sensors (id.);
determine a position of an obstacle relative to the lift device (id.);
determine if the obstacle is within a warning zone or a stop zone (see e.g. at least ¶ 26, 46, 63, Fig. 10, and related text);
operate the alert system [intended to provide at least one of a visual alert and an aural alert in response to determining that the obstacle is within the warning zone] (id.); and
restrict one or more operations of the lift device in response to determining that the obstacle is within the stop zone (id.).

Regarding claim 15, Callaghan discloses that the controller is configured to determine if an extendable deck of the platform is extended or retracted based on the obstacle detection data received from the first plurality of proximity sensors (see e.g. at least ¶ 64-66, Fig. 12A-12C, and related text).

Regarding claim 16, Modified D1 teaches that the controller is configured to restrict one or more lift or driving operations of the lift device in response to determining that the extendable deck of the platform is extended (see e.g. at least ¶ 64-66, Fig. 12A-12C, and related text).

Regarding claim 17, Callaghan discloses that the controller is configured to adjust the stop zone and the warning zone based on the obstacle detection data or a degree of extension of a lift assembly of the lift device (see e.g. at least ¶ 26, 46, 63, Fig. 10-11, and related text).

Regarding claim 19, Callaghan discloses that the first plurality of proximity sensors are configured to detect obstacles or objects at least partially below the platform (e.g. at least sensors 19, 25, 30, 40, 50, ¶ 26, 43-46, 52, 59, Fig. 1-3B, 5, 7-8, 10, and related text), and the second plurality of proximity sensors are configured to detect obstacles or objects above the platform (see e.g. at least ¶ 27, 34-37, 44, 58, Fig. 2A-3B, 10, and related text).

Regarding claim 20, Callaghan discloses that the first plurality of proximity sensors are positioned along an upper rail of the platform (see e.g. at least ¶ 63, Fig. 11, and related text). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Lombardo (EP 3 173 369 A1).

Regarding claim 3, Callaghan discloses that the first plurality of proximity sensors are ultrasonic sensors (see e.g. at least ¶ 28-30, Fig. 1, and related text).
Additionally, Lombardo teaches limitations not expressly disclosed by Callaghan including namely: that the second plurality of proximity sensors are lidar sensors (see e.g. at least ¶ 54, Fig. 17-21, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Callaghan by configuring that the second plurality of proximity sensors are lidar sensors as taught by Lombardo in order to provide redundancy and tolerance to a range of environmental conditions, contamination on the sensors, and objects to be detected (Lombardo: ¶ 54).

Regarding claim 9, Lombardo teaches limitations not expressly disclosed by Callaghan including namely: that the controller is configured to increase a size of the stop zone or the warning zone based on an extension of the lift assembly (see e.g. at least ¶ 9, reciting: “The sensor may be programmed to adjust a depth of at least one of the warning zone and the danger zone based on operating characteristics of the platform. Exemplary operating characteristics may include a number of operators on the platform, a direction in which the platform is traveling, and a speed of the platform,” and ¶ 54, reciting: “The sensing elements 22 can be based on optical, radar or acoustic (ultrasonic) sensing. The sensing elements 22 can be a single device or multiple devices with the same or complementary technologies. This provides redundancy and tolerance to a range of environmental conditions, contamination on the sensors, and objects to be detected. Sensors may be passive (stereo camera, single camera) or active (light detection and ranging (LiDAR), laser detection and ranging (LADAR), 3D vision sensor), radar or acoustic (ultrasonic).”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Callaghan by configuring that the controller is configured to increase a size of the stop zone or the warning zone based on an extension of the lift assembly as taught by Lombardo in order to provide redundancy and tolerance to a range of environmental conditions, contamination on the sensors, and objects to be detected (Lombardo: ¶ 54).

Regarding claim 11, Callaghan discloses that the one or more proximity sensor comprise a first plurality of proximity sensors and a second plurality of proximity sensors (e.g. at least proximity detectors 150, see e.g. at least ¶ 43-46, 59, Fig. 2A-3B, 5, and related text), wherein the first plurality of proximity sensors are coupled with a platform of the lift device and are oriented in a downwards direction (id.), wherein the second plurality of proximity sensors are coupled with the platform of the lift device and are oriented along a longitudinal axis of the platform or in a direction at least partially upwards (id.), wherein the second plurality of proximity sensors are proximity sensors (id.).
Additionally, Lombardo teaches limitations not expressly disclosed by Callaghan including namely: that the first plurality of proximity sensors are lidar sensors (see e.g. at least ¶ 54, Fig. 17-21, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Callaghan by configuring that the first plurality of proximity sensors are lidar sensors as taught by Lombardo in order to provide redundancy and tolerance to a range of environmental conditions, contamination on the sensors, and objects to be detected (Lombardo: ¶ 54).

Regarding claim 18, Callaghan discloses that the second plurality of proximity sensors are ultrasonic sensors (see e.g. at least ¶ 28-30, Fig. 1, and related text).
Additionally, Lombardo teaches limitations not expressly disclosed by Callaghan including namely: that the first plurality of proximity sensors are lidar sensors (see e.g. at least ¶ 54, Fig. 17-21, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Callaghan by configuring that the first plurality of proximity sensors are lidar sensors as taught by Lombardo in order to provide redundancy and tolerance to a range of environmental conditions, contamination on the sensors, and objects to be detected (Lombardo: ¶ 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662